Exhibit 10.1

 

Draft of February 16, 2006

 

DPL INC.

EXECUTIVE INCENTIVE COMPENSATION PLAN

EFFECTIVE JANUARY 1, 2006

 


ARTICLE I  - PURPOSE


 

The purpose of the DPL Inc. Executive Incentive Compensation Plan is to attract
and retain key executives for DPL Inc. and its Subsidiaries and to provide such
persons with incentives for superior performance.

 


ARTICLE II  - DEFINITIONS


 


SECTION 2.1.                                “BOARD” MEANS THE BOARD OF DIRECTORS
OF THE COMPANY.


 


SECTION 2.2.                                “COMMITTEE” MEANS THE COMPENSATION
COMMITTEE OF THE BOARD OR ANY OTHER COMMITTEE APPOINTED BY THE BOARD TO
ADMINISTER THE PLAN.


 


SECTION 2.3.                                “COMPANY” MEANS DPL INC., AN OHIO
CORPORATION, AND ANY ENTITY THAT SUCCEEDS DPL INC. BY MERGER, CONSOLIDATION,
REORGANIZATION OR OTHERWISE.


 


SECTION 2.4.                                “ELIGIBLE EXECUTIVE” MEANS THE
COMPANY’S CHIEF EXECUTIVE OFFICER AND EACH OTHER OFFICER OF THE COMPANY THAT THE
COMMITTEE DETERMINES SHOULD BE AN ELIGIBLE EXECUTIVE HEREUNDER.


 


SECTION 2.5.                                “INCENTIVE BONUS” SHALL MEAN, FOR
EACH ELIGIBLE EXECUTIVE, A BONUS OPPORTUNITY AMOUNT DETERMINED BY THE COMMITTEE
PURSUANT TO ARTICLE V BELOW.


 


SECTION 2.6.                                “MANAGEMENT OBJECTIVES” MEANS THE
MEASURABLE PERFORMANCE OBJECTIVE OR OBJECTIVES ESTABLISHED PURSUANT TO THIS PLAN
FOR ELIGIBLE EXECUTIVES WHO HAVE RECEIVED AN AWARD PURSUANT TO THIS PLAN. 
MANAGEMENT OBJECTIVES MAY BE DESCRIBED IN TERMS OF COMPANY-WIDE OBJECTIVES OR
OBJECTIVES THAT ARE RELATED TO THE PERFORMANCE OF THE INDIVIDUAL ELIGIBLE
EXECUTIVE OR OF THE SUBSIDIARY, DIVISION, DEPARTMENT, REGION OR FUNCTION WITHIN
THE COMPANY OR SUBSIDIARY IN WHICH THE ELIGIBLE EXECUTIVE IS EMPLOYED.  THE
MANAGEMENT OBJECTIVES MAY BE MADE RELATIVE TO THE PERFORMANCE OF OTHER
COMPANIES.  THE MANAGEMENT OBJECTIVES APPLICABLE TO AN AWARD UNDER THIS PLAN
WILL BE BASED ON SPECIFIED LEVELS OF OR GROWTH IN ONE OR MORE CRITERIA SUCH AS
THE FOLLOWING, AND OTHER INDIVIDUAL PERFORMANCE CRITERIA SPECIFIC TO THE
ELIGIBLE EXECUTIVE’S POSITION WITH THE COMPANY:


 


(A)                                  APPRECIATION IN VALUE OF SHARES;


 


(B)                                 TOTAL SHAREHOLDER RETURN;

 

1

--------------------------------------------------------------------------------



 


(C)                                  EARNINGS PER SHARE;


 


(D)                                 OPERATING INCOME;


 


(E)                                  NET INCOME;


 


(F)                                    PRETAX EARNINGS;


 


(G)                                 EARNINGS BEFORE INTEREST, TAXES,
DEPRECIATION AND AMORTIZATION;


 


(H)                                 PRO FORMA NET INCOME;


 


(I)                                     RETURN ON EQUITY;


 


(J)                                     RETURN ON DESIGNATED ASSETS;


 


(K)                                  RETURN ON CAPITAL;


 


(L)                                     ECONOMIC VALUE ADDED;


 


(M)                               REVENUES;


 


(N)                                 EXPENSES;


 


(O)                                 OPERATING CASH FLOW;


 


(P)                                 FREE CASH FLOW;


 


(Q)                                 CASH FLOW RETURN ON INVESTMENT;


 


(R)                                    OPERATING MARGIN OR NET PROFIT MARGIN; OR


 


(S)                                  ANY OF THE ABOVE CRITERIA AS COMPARED TO
THE PERFORMANCE OF A PUBLISHED OR A SPECIAL INDEX DEEMED APPLICABLE BY THE
BOARD, INCLUDING, BUT NOT LIMITED TO, THE STANDARD & POOR’S UTILITY INDEX.


 


SECTION 2.7.                                “PARTICIPATION AGREEMENT” MEANS AN
AGREEMENT BETWEEN THE COMPANY AND EACH ELIGIBLE EXECUTIVE THAT MUST BE EXECUTED
AS A CONDITION OF THE ELIGIBLE EXECUTIVE’S ELIGIBILITY FOR THIS PLAN.


 


SECTION 2.8.                                “PLAN” MEANS THE DPL INC. EXECUTIVE
INCENTIVE COMPENSATION PLAN, AS HEREINAFTER SET FORTH AND AS THE SAME MAY FROM
TIME TO TIME BE AMENDED OR RESTATED.


 


SECTION 2.9.                                “SUBSIDIARY” MEANS A CORPORATION,
PARTNERSHIP, JOINT VENTURE, UNINCORPORATED ASSOCIATION OR OTHER ENTITY IN WHICH
THE COMPANY HAS A DIRECT OR INDIRECT OWNERSHIP OR OTHER EQUITY INTEREST.

 

2

--------------------------------------------------------------------------------


 


ARTICLE III  - ADMINISTRATION OF THE PLAN


 

The Plan shall be administered by the Committee, which shall have full power and
authority to construe, interpret and administer the Plan and shall have the
exclusive right to establish Management Objectives and the amount of Incentive
Bonus payable to each Eligible Executive upon the achievement of the specified
Management Objectives.

 


ARTICLE IV  - ELIGIBILITY


 

  Eligibility under this Plan is limited to Eligible Executives designated by
the Committee in its sole and absolute discretion who have each executed a
Participation Agreement.

 


ARTICLE V  - AWARDS


 

 Not later than the 90th day of each fiscal year of the Company, the Committee
shall establish the Management Objectives and the relative weight assigned
thereto for each Eligible Executive and the amount of Incentive Bonus payable
(or formula for determining such amount) upon full achievement of the specified
Management Objectives.  Guidelines for the weighting of the Management
Objectives and the formula for determining the amount of the target bonus are
set forth on Schedule A attached hereto.  The Committee may further specify in
respect of the specified Management Objectives a minimum acceptable level of
achievement below which no Incentive Bonus payment will be made and/or a maximum
level of achievement above which no additional Incentive Bonus payments will be
made, and shall set forth a formula for determining the amount of any payment to
be made if performance is at or above the minimum acceptable level but falls
short of full achievement of the specified Management Objectives, or if
performance is at or above full achievement of the specified Management
Objectives but below the maximum level of achievement.  The Committee may modify
the terms of awards established pursuant to this Article V in its sole
discretion to achieve the purposes of the Plan.

 


ARTICLE VI  - COMMITTEE DETERMINATIONS


 

As soon as reasonably practicable after the end of each fiscal year of the
Company, but in any event at a time that will permit payment by the date
specified in Article VII, the Committee shall determine for such fiscal year
whether the Management Objectives have been achieved, each Eligible Executive’s
individual contribution factor and the amount of the Incentive Bonus to be paid
to each Eligible Executive who remains employed by the Company as of the last
date of such fiscal year, provided, however, in no event shall any Incentive
Bonus be payable for any fiscal year in which the Company has reduced dividends
payable on its shares.  The Committee may make

 

3

--------------------------------------------------------------------------------


 

such adjustments in its determination of Incentive Bonus amounts as it
determines to be appropriate in its discretion.

 


ARTICLE VII  - PAYMENT OF INCENTIVE BONUSES


 

Subject to a valid election made by an Eligible Executive with respect to the
deferral of all or a portion of his or her Incentive Bonus pursuant to a
deferred compensation plan maintained by the Company, an Incentive Bonus earned
during a fiscal year shall be paid in cash on March 15 of the fiscal year
following the fiscal year in which such Incentive Bonus is earned.

 


ARTICLE VIII  - MISCELLANEOUS


 


SECTION 8.1.                                AMENDMENT OF PLAN.  THE COMMITTEE
MAY AT ANY TIME AMEND ANY OR ALL OF THE PROVISIONS OF THIS PLAN. A PROPER
AMENDMENT OF THIS PLAN AUTOMATICALLY SHALL EFFECT A CORRESPONDING AMENDMENT TO
ALL PARTICIPANTS’ RIGHTS HEREUNDER.


 


SECTION 8.2.                                NO RIGHT TO BONUS OR CONTINUED
EMPLOYMENT.  NEITHER THE ESTABLISHMENT OF THE PLAN, THE PROVISION FOR OR PAYMENT
OF ANY AMOUNTS HEREUNDER NOR ANY ACTION OF THE COMPANY, THE BOARD OR THE
COMMITTEE WITH RESPECT TO THE PLAN SHALL BE HELD OR CONSTRUED TO CONFER UPON ANY
PERSON (A) ANY LEGAL RIGHT TO RECEIVE, OR ANY INTEREST IN, AN INCENTIVE BONUS OR
ANY OTHER BENEFIT UNDER THE PLAN OR (B) ANY LEGAL RIGHT TO CONTINUE TO SERVE AS
AN OFFICER OR EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY.


 


SECTION 8.3.                                WITHHOLDING.  THE COMPANY SHALL HAVE
THE RIGHT TO WITHHOLD, OR REQUIRE AN ELIGIBLE EXECUTIVE TO REMIT TO THE COMPANY,
AN AMOUNT SUFFICIENT TO SATISFY ANY APPLICABLE FEDERAL, STATE, LOCAL OR FOREIGN
WITHHOLDING TAX REQUIREMENTS IMPOSED WITH RESPECT TO THE PAYMENT OF ANY
INCENTIVE BONUS.


 


SECTION 8.4.                                NONTRANSFERABILITY.  EXCEPT AS
EXPRESSLY PROVIDED BY THE COMMITTEE, THE RIGHTS AND BENEFITS UNDER THE PLAN
SHALL NOT BE TRANSFERABLE OR ASSIGNABLE OTHER THAN BY WILL OR THE LAWS OF
DESCENT AND DISTRIBUTION.


 


SECTION 8.5.                                EFFECTIVE DATE.  THIS PLAN SHALL
BECOME EFFECTIVE FOR BONUSES EARNED IN YEARS BEGINNING WITH THE YEAR 2006.

 

4

--------------------------------------------------------------------------------


 

Schedule A

 

The following are guidelines to be followed by the Committee in establishing the
Management Objectives and their relative weightings, the target bonuses, and the
individual contribution factors for the Eligible Executives:

 

(a)                                  Establishment of Management Objectives and
their Relative Weightings: The Management Objectives selected by the Committee
shall fall under two broad categories: (i) corporate objectives (“Corporate
Objectives”) and (ii) business unit and functional objectives (“Functional
Objectives”).  The Committee shall assign a relative weighting of 75% to
Corporate Objectives and 25% to Functional Objectives.  The Committee shall
develop a performance/payout schedule for the Corporate Objectives and the
Functional Objectives that specifies performance targets and their corresponding
payouts at threshold, target and maximum levels, with threshold payouts set at
50% of target and maximum payouts set at 200% of target.

 

(b)                                 Determination of Target Bonus:  The amount
of an Eligible Executive’s target bonus shall be based on a percentage of the
Eligible Executive’s base salary for the fiscal year.  In no event will the
percentage be less than the factor set forth below:

 

Participant’s Position

 

Factor

 

President and Chief Executive Officer

 

75

%

President, Power Production

 

40

%

Vice President, Operations

 

40

%

Vice President, Commercial Operations

 

50

%

Senior Vice President and Chief Financial Officer

 

50

%

Vice President, General Counsel and Corporate Secretary

 

35

%

Vice President, Corporate and Regulatory Affairs

 

35

%

Treasurer

 

35

%

Controller

 

25

%

 

(c)                                  Determination of Individual Contribution
Factor: Each year the Committee will assign an individual contribution factor to
each Eligible Executive, which shall range from 0.5 to 1.50.  The individual
contribution factor assigned to each Eligible Executive for a year will be such
so that the application of the individual contribution factors does not result
in an increase in the total amount of Incentive Bonuses paid for the year over
the total amount of Incentive Bonuses that would be paid without the application
of the individual contribution factors.  If the Company must reduce dividends in
a fiscal year, the Company will not pay any portion of an award for that
particular year.

 

5

--------------------------------------------------------------------------------